Exhibit 10.53

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT is made as of this 26th day of
November, 2012, by and among AQUA PENNSYLVANIA, INC., a Pennsylvania corporation
(“Borrower”), the several banks which are parties to this Agreement (each a
“Bank” and collectively, “Banks”) and PNC BANK, NATIONAL ASSOCIATION in its
capacity as agent for Banks (in such capacity, “Agent”).

BACKGROUND

A. Borrower, Agent and Banks are parties to a Credit Agreement, dated as of
November 30, 2010 (the “Credit Agreement”), pursuant to which Banks agreed to
make revolving credit loans to Borrower in an aggregate outstanding amount of up
to $100,000,000 (the “Loans”). The Loans are evidenced by Borrower’s Revolving
Credit Notes in the aggregate principal face amount of $100,000,000 (the
“Notes”).

B. Borrower, Agent and Banks desire to extend the Termination Date of the
facility and modify certain other provisions of the Credit Agreement, all on the
terms and subject to the conditions herein set forth.

NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

AGREEMENT

1. Terms. Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. Effective on November 26, 2012 (the
“Effective Date”) the Credit Agreement is hereby amended as follows:

(a) The definitions of “Anti-Terrorism Law” and “Termination Date” in
Section 1.1 are hereby amended and restated to read in full as follows:

““Anti-Terrorism Laws”: any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed, extended, or
replaced).”

““Termination Date”: the earlier of (a) November 25, 2013 or any later date to
which the Termination Date shall have been extended pursuant to subsection
2.8(d) hereof and (b) the date the Commitments are terminated as provided
herein.”



--------------------------------------------------------------------------------

(b) The following new definitions of “Compliance Authority”, “Covered Entity”,
“Reportable Compliance Event”, “Sanctioned Country” and “Sanctioned Person” are
hereby added to Section 1.1 in the appropriate alphabetical order:

““Compliance Authority”: each and all of the (a) U.S. Treasury Department/Office
of Foreign Assets Control, (b) U.S. Treasury Department/Financial Crimes
Enforcement Network, (c) U.S. State Department/Directorate of Defense Trade
Controls, (d) U.S. Commerce Department/Bureau of Industry and Security, (e) U.S.
Internal Revenue Service, (f) U.S. Justice Department and (g) U.S. Securities
and Exchange Commission.”

““Covered Entity”: the Borrower, its Affiliates and Subsidiaries, Guarantors,
all owners of the foregoing, and all brokers or other agents of the Borrower
acting in any capacity in connection with the Loans.”

““Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.”

““Sanctioned Country”: a country subject to a sanctions program maintained by
any Compliance Authority.”

““Sanctioned Person”: any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person or entity, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.”

(c) Section 3.21 is hereby amended and restated to read in full as follows:

“3.21 Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity (i) is a Sanctioned Person; (ii) has any of its assets in a Sanctioned
Country in violation of any law, regulation, order or directive enforced by any
Compliance Authority or has any assets in the possession, custody or control of
a Sanctioned Person; or (iii) does business in or with, or derives any of its
operating income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority. In addition to the foregoing,
the Borrower represents and warrants that (i) the proceeds of the Loans will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(ii) the funds used to repay the Loans are not derived from any unlawful
activity; and (iii) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws.”

 

2



--------------------------------------------------------------------------------

(d) Section 5.7 is hereby amended by deleting the conjunction “and” from the end
of subsection (d), substituting “;and” in place of the period at the end of
subsection (e) and adding a new subsection (f) to read as follows:

“(f) the occurrence of a Reportable Compliance Event.”

(e) Section 5.12 is hereby amended and restated to read in full as follows:

“5.12 Anti-Terrorism Laws. Neither the Borrower nor any other Covered Entity is
or shall be (i) a Person with whom any Lender is restricted from doing business
under Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in
any business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law. The Borrower shall deliver to Agent any certification or
other evidence requested from time to time by Agent in its sole discretion,
confirming Borrower’s and each other Covered Entity’s compliance with this
Section 5.12.”

3. Loan Documents. Except where the context clearly requires otherwise, all
references to the Credit Agreement in any of the Loan Documents or any other
document delivered to Banks or Agent in connection therewith shall be to the
Credit Agreement as amended by this Agreement.

4. Borrower’s Ratification. Borrower agrees that it has no defenses or set-offs
against Banks or Agent or their respective officers, directors, employees,
agents or attorneys, with respect to the Loan Documents, all of which are in
full force and effect, and that all of the terms and conditions of the Loan
Documents not inconsistent herewith shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms.
Borrower hereby ratifies and confirms its obligations under the Loan Documents
as amended hereby and agrees that the execution and delivery of this Agreement
does not in any way diminish or invalidate any of its obligations thereunder.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties. Borrower hereby represents and warrants to
Agent and Banks that:

(a) The representations and warranties made in the Credit Agreement are true and
correct in all material respects as of the date hereof; provided, however, that
for purposes of the representations in Section 3.1 thereof, the annual and
quarterly financial information referred to in such Section shall be deemed to
be the most recent such information furnished to each Bank;

(b) No Default or Event of Default under the Credit Agreement exists on the date
hereof; and

(c) This Agreement has been duly authorized, executed and delivered so as to
constitute the legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms.

All of the above representations and warranties shall survive the making of this
Agreement.

6. Conditions Precedent. The effectiveness of the amendments set forth herein is
subject to the fulfillment, to the satisfaction of Agent and its counsel, of the
following conditions precedent on or before the Effective Date:

(a) Borrower shall have delivered to Agent, with copies or counterparts for each
Bank as appropriate, the following, all of which shall be in form and substance
satisfactory to Agent and shall be duly completed and executed:

 

  (i) This Agreement;

 

  (ii) Copies, certified by the Secretary or an Assistant Secretary of Borrower
of resolutions of the board of directors of Borrower in effect on the date
hereof authorizing the execution, delivery and performance of this Agreement and
the other documents and transactions contemplated hereby;

 

  (iii) Copies, certified by its corporate secretary of the articles of
incorporation, certificate of formation, and by-laws of Borrower as in effect,
or a certificate stating that there have been no changes to any such documents
since the most recent date, true and correct copies thereof were delivered to
Agent; and

 

  (iv) Such additional documents, certificates and information as Agent or Banks
may require pursuant to the terms hereof or otherwise reasonably request.

 

4



--------------------------------------------------------------------------------

(b) After giving effect to this Amendment, the representations and warranties
set forth in the Credit Agreement shall be true and correct in all material
respects on and as of the date hereof.

(c) No Default or Event of Default shall have occurred and be continuing as of
the date hereof.

(d) Borrower shall have paid to Agent for the benefit of Banks an additional fee
of $100,000 to be distributed to Banks pro rata in accordance with their
Commitments.

7. Miscellaneous.

(a) All terms, conditions, provisions and covenants in the Loan Documents and
all other documents delivered to Agent and Banks in connection therewith shall
remain unaltered and in full force and effect except as modified or amended
hereby. To the extent that any term or provision of this Agreement is or may be
deemed expressly inconsistent with any term or provision in any Loan Document or
any other document executed in connection therewith, the terms and provisions
hereof shall control.

(b) The execution, delivery and effectiveness of this Agreement shall neither
operate as a waiver of any right, power or remedy of Agent or Banks under any of
the Loan Documents nor constitute a waiver of any Default or Event of Default
thereunder.

(c) In consideration of Agent’s and Banks’ agreement to amend the existing
credit facility, Borrower hereby waives and releases Agent and Banks and their
respective officers, attorneys, agents and employees from any liability, suit,
damage, claim, loss or expense of any kind or failure whatsoever and howsoever
arising that it ever had up until, or has as of, the date of this Agreement.

(d) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements.

(e) In the event any provisions of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

(f) This Agreement shall be governed by and construed according to the laws of
the Commonwealth of Pennsylvania.

(g) This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns and may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

(h) The headings used in this Agreement are for convenience of reference only,
do not form a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Banks have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

 

AQUA PENNSYLVANIA, INC. By:  

David P. Smeltzer

  Title:   Executive Vice President, Chief Financial Officer PNC BANK, NATIONAL
ASSOCIATION, as a Bank and as Agent By:  

Meredith Jermann

  Title:   Vice President TD BANK, N.A. By:  

John T. Callaghan

  Title:   Vice President CITIZENS BANK OF PENNSYLVANIA By:  

Leslie D. Broderick

  Title:   Senior Vice President THE HUNTINGTON NATIONAL BANK By:  

Chad A. Lowe

  Title:   Vice President